Humphreys, J. Appellee recovered judgment in the circuit court of Ouachita. County upon a life insurance policy for $5,000, interest, the statutory penalty, and an attorney’s fee against appellant, which policy was issued by it upon the life of Charles A. Witt, naming appellee as the beneficiary therein. An appeal has been duly prosecuted from the judgment to this court, and appellant seeks a reversal thereof upon three grounds, namely: (1). That the trial court was without jurisdiction. (2). That the answers made by the insured in his application for the policy were false, and rendered the policy void. (3). That the trial court erroneously instructed the jury. (1). The insured resided in Monroe County, Arkansas, when he procured the policy, and continued to reside there until his death. This suit was brought in Ouachita County, and service was obtained upon appellant, a foreign corporation, in Pulaski County, by delivering á copy of the summons to its designated agent, Bruce T. Bullion, Insurance Commissioner. The appellant appeared specially and moved to quash the summons upon the ground that it was issued out of a court that had no jurisdiction over the 'cause of action. The trial court overruled the motion to quash the service, and the contention of appellant is that the court committed reversible error in doing so. Appellant insists that the venue of the cause of action was fixed by § 6150 of Crawford & Moses’ Digest, which requires actions on life insurance policies to be brought in the county of the residence of the insured, or in the county where the death of the insured occurred. In other words, appellant contends that the suit should have been brought in Monroe County, where the insured resided and died. Section 6150 of Crawford & Moses’ Digest became a law by enactment of the Legislature of 1897. The suit was brought under § 1829 of Crawford & Moses’ Digest, which is as follows: “Service of summons and other process upon the agent designated under the provisions of § 1826 at any place in this State shall be sufficient service to give jurisdiction over such corporation to any of the courts of this State, whether the service was had upon said agent within the county where the suit is brought or is pending, or not.” This section of the Digest was passed by the Legislature in 1899, two years later than § 6150, supra. Section 1826 of Crawford & Moses’ Digest, referred to in said § 1829, expressly embraces foreign life insurance companies. By carefully reading § 1829 we have concluded that it is a venue statute, and that its purpose is to give jurisdiction over suits against foreign corporations, including foreign life insurance cpmpanies, to any of the courts of this State. This was the effect of the ruling of this court in the case of the American Hardwood Lumber Co. v. Ellis, 115 Ark. 524. In that case the contention was made that a transitory action must be brought against a foreign corporation in the county where its designated agent resided. This court rejected the contention upon the ground that § 1829, supra, meant to add something to the law as it then existed, “in saying that the service should be sufficient to give jurisdiction to any of the courts of this State, whether had in the county where the suit is brought or is pending, or not.” In construing the statute in question this court said: “We conceive it to be onr duty to give effect to the language used by the lawmakers, and, when this is done, it means that, under the statute now in force, service on the designated agent, even outside of the county where the suit is brought, is sufficient. We have nothing to do with the harshness of the statute nor the inconvenience which is likely to follow from it. That is a matter which addresses itself entirely to the lawmakers.” It is true that the court had under review a transitory action, but the statute in question makes no distinction between transitory and local actions. It relates to both kinds of actions, so, if the statute changed the venue with reference to transitory actions, it had the effect of changing the venue of any action brought against a foreign corporation which had designated an agent in this State for the purpose of service. Moreover, a suit upon an insurance policy against a foreign insurance company is in its nature a transitory action. We think § 18'29 had the effect of changing the venue in suits against foreign insurance corporations from the county of the insured’s residence, or the county where his death occurred, to any county in the State. The court did not therefore commit error in overruling the motion to quash the service. (2-3). The two other questions presented on this appeal, and relied upon for reversal of the judgment by appellant, were involved in a companion case between the same parties reported in volume 161 of the Arkansas Reports, at page 148. There is no material difference between the facts in the two cases or in the theory upon which they wére submitted, so the instant case is ruled by the case of Mo. State Life Ins. Co. v. Witt, 161 Ark. 148. No error appearing, the judgment is affirmed.